                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LARRY HACKNEY,                             :
    Plaintiff,                             :
                                           :
       v.                                  :       CIVIL ACTION NO. 19-CV-3591
                                           :
COMCAST & XFININTY,                        :
    Defendants.                            :

                                           ORDER

       AND NOW, this 13th day of August, 2019, upon consideration of Plaintiff Larry

Hackney’s Motion to Proceed In Forma Pauperis (ECF No. 1), and his pro se Complaint (ECF

No. 2) it is ORDERED that:

       1. Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2. The Complaint is DEEMED filed.

       3. The Complaint is DISMISSED without prejudice for lack of subject matter

jurisdiction for the reasons in the Court’s Memorandum.

       4. The Clerk of Court shall CLOSE this case.

                                           BY THE COURT:



                                           /s/ Robert F. Kelly
                                           ROBERT F. KELLY, J.
